Citation Nr: 1231540	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for claimed glaucoma, to include as secondary to the service-connected type II diabetes mellitus or hypertension. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran had active service from May 1967 to March 1970. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision by the RO.

In March 2009 and September 2010, the Board remanded the Veteran's claim for additional development.  

In February 2012, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in order to clarify the nature of the Veteran's claimed disability and the potential relationship of his disability to his service.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2011).  The resulting opinion was received by the Board in June 2012.

On June 1, 2012, the Board wrote to the Veteran, providing him with a copy of the VHA opinion and soliciting additional evidence and/or argument.  Cf. Thurber v. Brown, 5 Vet. App. 119 (1993).  The Veteran did not respond within the 60 day period provided.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The Veteran is shown to have had right eye changes due a childhood injury at the time of his entrance into service.

2.  The pre-existing right eye disability is shown clearly and unmistakably not to have undergone an increase in severity during the Veteran's period of active service.  
3. The currently demonstrated right eye disability manifested by a traumatic cataract and angle recession glaucoma is not show to have had its clinical onset during the Veteran's period of active service or to have been caused or aggravated by his service-connected diabetes mellitus or hypertension. 

4.  The Veteran is not shown to have exhibited complaints or findings of an acquired left eye disorder in service or for many years thereafter.  

5.  The currently demonstrated open angle glaucoma of the left eye is not shown to be due to an event or incident of the Veteran's active service or to have been caused or aggravated by the service-connected diabetes mellitus or hypertension.  



CONCLUSIONS OF LAW

1. The Veteran's pre-existing disability manifested by right eye injury residuals was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).

2. The Veteran's right eye disability manifested by a traumatic cataract and angle recession glaucoma is not due to disease or injury that was incurred in or aggravated by active service; nor is it proximately due to or the result of or aggravated by the service-connected diabetes mellitus or hypertension. 38 C.F.R. § 3.310 (2011).  

3. The Veteran's left eye disability manifested by open angle glaucoma is not due to disease or injury that was incurred in or aggravated by active service; nor is it proximately due to or the result of or aggravated by the service-connected diabetes mellitus or hypertension.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  

This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in July 2006.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim on a direct and secondary basis and of his and VA's respective duties for obtaining evidence.  

The notice letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess. 

As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, since the case was readjudicated thereafter, there has been no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating it.

In this capacity, as noted, the Board remanded the Veteran's claim for additional development of the record in March 2009 and September 2010. 

In the March 2009 remand, the Board instructed the AMC to contact the Veteran in order to identify any additional relevant medical treatment records and to schedule him for a VA examination. The Board's remand instructions requested the examiner provide an opinion on the etiology of any identified eye disability. 

Following the Board's remand, the AMC requested the appellant identify or submit any additional records he might have in an April 2009 letter. The record indicates that the Veteran subsequently authorized VA to obtain his private treatment records and that these records were obtained and associated with his claims file.  

The Veteran was also afforded a VA examination in September 2009. The examination report contained a medical opinion as requested in the Board's remand instructions. 

In September 2010, the Board remanded the Veteran's claim in order to provide him with VCAA compliant notice and schedule him for an additional VA examination. The Board specifically requested that the examiner provide an opinion on the nature and etiology of the Veteran's claimed eye disorder.  

The record reflects that the AMC sent the Veteran an additional VCAA notice letter in September 2010. He was also afforded an additional VA examination in October 2010. The record reflects that the examination report contained an opinion that addressed the question posed by the Board's remand. 

Thus, the Board's remand instructions have been fully complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

Further, the record contains the Veteran's service treatment records, VA outpatient medical records, private medical records, statements from the Veteran and a co-worker, VA examination reports and the opinion of a VHA medical specialist.   

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss, the Veteran was provided with VA examinations in October 2003, September 2009 and October 2010. The examinations were conducted by the same VA optometrist.

The report of Veteran's VA examinations reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered an appropriate diagnosis. Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also obtained the medical opinion of a VHA medical specialist.  This opinion reflects that the VHA physician reviewed the Veteran's medical history and rendered appropriate diagnoses for the Veteran's right and left eye disabilities. 

The medical specialist also provided a supporting rationale which explained the reasoning behind his diagnoses as well as his opinion regarding the etiology of the Veteran's eye disabilities. 

The Board therefore concludes that the VA examinations and VHA opinion are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. He has declined to exercise his option of a personal hearing.  


II. Law and Regulations 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet.App. 1, 8 (1999). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet.App. 509, 512 (1998).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011). 

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  

Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 


III. Analysis

The Veteran is seeking service connection for an eye disability on a direct service connection basis and as secondary to the service-connected type II diabetes mellitus and hypertension. 

For the sake of clarity, and to aid in understanding its decision, the Board will provide a brief summary of the factual background. 

As will be discussed, the Veteran incurred a right eye injury when he was hit in the eye with a stick at the age of 12. While an iris tear, posterior synechia, and probable anterior synechia were noted at the time of his enlistment into service, the remainder of the service treatment records are negative for any complaints or treatment for an eye disorder. 

Following his separation from service, in October 1991, the Veteran was noted to have "traumatic cataract in the right eye." He underwent cataract surgery in November 1991 and has since been diagnosed with glaucoma in both eyes.  


      Direct Service Connection 

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence or aggravation of disease or injury; and (3) a competent and credible nexus linking the current disability to the in-service disease or injury. See Shedden, supra.

The record reflects that the Veteran has been diagnosed with glaucoma in multiple post-service VA and private medical records. See, e.g., a March 2002 treatment record; see also the undated VHA medical opinion.  

In a June 2010 statement, D.H.C., M.D., reported that his office had treated the Veteran's glaucoma "every six months for a number of years." 

In a December 2003 letter, W.P.B., M.D., stated that the Veteran's "past ocular history [was] significant for two episodes of blunt trauma [to the right eye], which [had] resulted in angle recession glaucoma. He also suffer[ed] from open angle glaucoma [in both eyes]."  

The Veteran was afforded a VA examination in October 2003 where he was diagnosed with moderate nonproliferative diabetic retinopathy in both eyes and ocular hypertension of both eyes.  (The Veteran's diabetic retinopathy has been associated with his service-connected diabetes mellitus.)  

The same VA optometrist conducted the VA examinations in September 2010 and October 2010 and reported that the Veteran did not have glaucoma, but had ocular hypertension in both eyes. 

Specifically, in the September 2009 VA examination report, the Veteran was diagnosed with mild nonproliferative diabetic retinopathy and ocular hypertension. The examiner explained that the Veteran had childhood trauma "which led to a cataract and later cataract surgery. It [might] have caused an increase in [intraocular pressure]."  

The examiner further stated that the Veteran did not have glaucoma because "his visual fields show[ed] a slight central depression in the right eye and [were] nearly full in the left eye . . . [his] optic nerves [did] not appear glaucomatous and [his] HRT [Heidelberg retina tomography] [was] normal." 

In an October 2010 opinion, the VA examiner reiterated that the Veteran had ocular hypertension in both eyes. She further stated that, while the Veteran's private doctor stated that he had glaucoma, it was her opinion that the Veteran "ha[d] increased intraocular pressure only, without damage to the optic nerves (which [was] what glaucoma [was])." 

The examiner based her opinion on the Veteran's visual fields which showed "a slight depression in the right eye and [were] nearly full in the left eye." She again stated that the Veteran's "optic nerves [did] not appear glaucomatous and [his] HRT [was] normal."  

In an effort to clarify the proper diagnosis for the Veteran's eye disabilities, the Board requested the opinion of a VHA medical specialist in February 2012. After reviewing the Veteran's claims file, the VHA specialist diagnosed the Veteran with glaucoma in both eyes. He specified that the Veteran had traumatic angle recession glaucoma in his right eye and primary open angle glaucoma in his left eye. In explaining how he arrived at this diagnosis, the VHA physician stated:

To understand [the Veteran's diagnosis] we must know that glaucoma [was] defined as an optic nerve disease that show[ed] characteristic damage to the optic nerve and [could] be related to elevated pressure or even normal pressure. Ocular hypertension, on the other hand, is elevated intraocular pressure which [was] not associate[ed] with the characteristic nerve damage. The [Veteran] had normal intraocular pressure during his preoperative evaluation with Dr. [W.G.H.] in October 1991; however, shortly after the surgery he began to experience elevated pressure and was appropriately treated. 

The specialist noted that there were several ways to evaluate an individual's optic nerve and applied each method to the findings contained in the Veteran's claims file. In doing so, he noted that no clear conclusion could be reached from a direct observation of the Veteran's optic nerve since the estimates contained in the claims file varied widely and did not identify a definitive trend.  

The VHA specialist then addressed the HRT findings relied upon by the VA examiner and concluded that they were not indicative of glaucoma. 

In addressing the Veteran's visual field examination tests, the VHA specialist reported that these tests "were done on a routine basis starting in June 1998 and were generally in the medical record through June 2010. These were generally good tests that showed reliability on the part of the [Veteran] and therefore should be considered valid data. These were variable and some results were perfectly normal and some had defects that were indicative of glaucoma. However, there was not a strong consistency from one test to the next."

The VHA then stated that the Veteran's "initial trauma to the right eye that occurred at age 12 when a stick hit the right eye" was a factor in determining the nature of his current disease. Specifically, the Veteran "had a cataract extraction in 1991 for a traumatic cataract. Also, there was evidence of damage to the drainage mechanism in the right eye so called angle recession. Angle recession glaucoma was a well described entity and we [did] know that he had a pressure up to 31mm of mercury in the right eye. Also, the highest recorded pressure in the left eye was 27 with normal intraocular pressure being 10-21mm of mercury."  

Based on these findings, the VHA specialist diagnosed the Veteran with "traumatic angle recession glaucoma" in his right eye and "primary open angle glaucoma" in his left eye based on the fact that he "had variable results at different times in the various means of testing and observing the optic nerve and its function and he ha[d] more suspicion of primary open angle glaucoma and traumatic angle recession glaucoma than ocular hypertension." 

The question of whether the Veteran currently has glaucoma or ocular hypertension is medical in nature. The Board is prohibited from exercising its own independent judgment to resolve medical questions. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  As noted, however, there are multiple opinions which address the nature of the Veteran's eye disabilities. 

It is the Board's fundamental responsibility to evaluate the probative value of all evidence. See Owens v. Brown, 7 Vet.App. 429 (1995); Gabrielson v. Brown, 7 Vet.App. 36 (1994). In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran. Caluza v. Brown, 7 Vet.App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.').

In this case, the Board finds the opinion of the VHA medical specialist to be more persuasive that the VA examiner's opinions. Significantly, the specialist discussed the multiple ways in which to identify an optical nerve dysfunction and reported that the Veteran's visual field tests as well as the nature of his right eye injury and intraocular pressure readings were consistent with glaucoma. 

Moreover, the VHA specialist's findings were consistent with the numerous VA and private treatment records which document glaucoma, to include the statements from the Veteran's private physician that he has been treating the Veteran's glaucoma for several years. 

In contrast, the VA examiner's opinions appear to be incomplete as she acknowledged the Veteran's visual field defects but did not discuss why they were not indicative of glaucoma. 

In addition, the VA examiner stated that the Veteran had been treated by his private physician for ocular hypertension; however, in a June 2010 statement, the Veteran's private physician stated that his office had been treating the Veteran's glaucoma, not ocular hypertension. 

Based on this record, the Board finds that the weight of the probative evidence indicates that the Veteran's right eye disability is best characterized as traumatic angle recession glaucoma and his left eye disability is best characterized as primary open angle glaucoma. A current disability, the first Shedden element, has therefore been demonstrated. 

With respect to the second Shedden element, the Veteran's January 1967 entrance examination revealed that he wore glasses and had corrected visual acuity of 20/20. A separate eye examination conducted at the time of his enlistment reported that he was hit in the right eye with a stick at age 12. He was noted to have posterior synechia, an iris tear, and probable anterior synechia in his right eye and diagnosed with slightly reduced visual acuity in the right eye secondary to his right eye trauma. 

Since the Veteran had several right eye defects noted at the time of his enlistment, the statutory presumption of soundness does not apply to this eye.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002).

Further, since a right eye disability was shown prior to service and was noted on entry, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

While a right eye disability was noted at the time of the Veteran's enlistment, the service treatment records are negative for any complaints or findings of an eye disorder. His February 1970 separation examination was normal and reported uncorrected visual acuity of 20/20 in each eye. 

In his medical opinion, the VHA specialist noted that there was no evidence that the Veteran's preexisting disability had increased in severity during service. Specifically, the examiner stated that the Veteran had two eye examinations during service where there was no evidence of glaucoma. It was further noted that it was unlikely that any activities short of direct trauma to the eyes would exacerbate glaucoma if in fact it were in a very early stage during his service years. 

Based on this opinion, and on the medical history, which indeed indicates that the Veteran was not diagnosed with glaucoma for many years after service, the Board finds that there is clear and unmistakable evidence that the Veteran's right eye disability did not undergo any aggravation during military service. 

With respect to the Veteran's left eye, as noted, the service treatment records are negative for any treatment, complaints or diagnosis of an eye injury or disease. The Veteran has not contended otherwise. As a result the second Shedden element has not been met and service connection for the Veteran's left eye disability is not warranted on a direct service connection basis. 

In the absence of an in-service disease or injury of the left eye, it follows that a competent and credible nexus is also necessarily lacking.  Indeed, the evidence of record does not include any medical statement attempting to link the Veteran's currently diagnosed left eye glaucoma to his military service.  

To the extent that the Veteran contends that a relationship exists between his left eye glaucoma and an event or incident of his period of active service, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Indeed, the evidence of record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medical questions such as the etiology of his glaucoma. 


      Secondary service connection 

The Veteran also asserts that his current bilateral eye disability is secondary to his service-connected diabetes or hypertension.  As noted, in order to establish service connection on a secondary theory of entitlement there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See 38 C.F.R. § 3.310 (2011); see also Wallin v. West, 11 Vet.App. 509, 512 (1998).

Here, as discussed, the Veteran has been diagnosed with glaucoma in both eyes. The first Wallin element has therefore been demonstrated. 

With respect to evidence of a service-connected disease or injury, the second Wallin element, the record reflects that the Veteran was granted service connection for type II diabetes mellitus in a March 2002 rating decision. Service connection for hypertension was granted in an August 2007 rating decision.

With respect to the third Wallin element, after reviewing the Veteran's claims folder, the VHA medical specialist stated that the service-connected diabetes mellitus and hypertension did not cause or aggravate the Veteran's two types of glaucoma. 

The examiner explained that the question of whether hypertension could cause or worsen glaucoma has been looked at and the only possible relationship would "be related to the treatment of hypertension and the abnormal nocturnal drop in blood pressure that would" damage the optic nerve.  It was noted that there was little evidence that such damage has taken place in the Veteran's case. 

With respect to the service-connected diabetes mellitus as a causative or aggravating factor, the VHA specialist stated that there was "no study that ha[d] looked specifically at traumatic angle recession glaucoma" and therefore there was "little to no evidence" to support that claim. 

In this capacity the Board notes that the record contains an undated excerpt from a medical treatise which states: "In conclusion, this study [did] not confirm that diabetes mellitus [was] a risk factor for [open angle glaucoma]." 

Furthermore, the VHA specialist noted that the Veteran's traumatic angle recession glaucoma "was a direct result from an injury with a stick to the right eye at 12 years of age."  With respect to the Veteran's left eye disability, the VHA specialist noted that diabetes mellitus was not a primary risk factor for open angle glaucoma and, as a result, his service-connected disability did not cause or aggravate his glaucoma. 

To the extent that the Veteran contends that his service-connected hypertension or diabetes mellitus caused or aggravated his glaucoma, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

Indeed, the evidence of record does not show that the Veteran has the necessary medical training or experience to comment on complicated medial questions such as whether his diabetes or hypertension has caused or aggravated his eye disabilities. 

In sum, for these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral eye disability, to include as secondary to the service-connected diabetes mellitus and hypertension. 

Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied. 



ORDER

Service connection for a bilateral eye disorder is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


